DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 8 is objected to because of the following informalities:    
Claim 8 recites “A position tracker driven display system, further comprising:”, however Claim 8 is written as an independent claim therefore Claim 8 should be read as “A position tracker driven display system, comprising:”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson et al. (US 20190290366 A1) and further in view of Duindam (US 20200078103 A1).
Regarding Claim 1, Pettersson discloses A position tracker driven display system for display of an interventional device (Para [0001] – “the invention relates to a method and a system in a surgical navigation system, according to which virtual representations of a pre-operative plan is generated relative a virtual representation of a surgical instrument in multiple parts of a split window depending on tracked position and orientation of the surgical instrument”, Para [0077] – “Different aspects of the pre-operative plan may be displayed in the separate parts 51 a, 51 b, 51 c, 51 d depending on the including an integration of at least one position tracker and at least one interventional tool (Para [0023] – “a navigation system comprising at least one tracker attachable to an instrument to be tracked, and a localizer for tracking at least one of position and orientation of said at least one tracker.”, the instrument is interpreted as the interventional tool, under broadest reasonable interpretation an interventional tool is a tool used in an intervention additionally the current application broadly defines the interventional tool in Para [0025] as “the term “interventional tool” is to be broadly interpreted as known in the art of the present disclosure including interventional tools known prior to and conceived after the present disclosure. Examples of an interventional tool include, but are not limited to, vascular interventional tools (e.g., guidewires, catheters, stents sheaths, balloons, atherectomy catheters, IVUS imaging probes, deployment systems, etc.), endoluminal interventional tools (e.g., endoscopes, bronchoscopes, etc.) and orthopedic interventional tools (e.g., k-wires and screwdrivers)”, therefore the surgical instrument (52) being tracked shown below in Fig. 5d is an interventional tool), the position tracker driven display system comprising:

    PNG
    media_image1.png
    354
    454
    media_image1.png
    Greyscale

a monitor (Para [0141] – “The computer systems may also be coupled to a display, such as a CRT or LCD monitor”); and
at least one controller (Para [0046] – “The display 4 and surgical navigation system may be connected to and implemented by a computer 5 for processing data from the navigation system”, therefore the computer is interpreted as the controller) for controlling a real-time display on the monitor of a tracking image illustrative of a navigation of a tracking node of the interventional device within an anatomical region (Para [0046] – “Utilizing the components of the surgical navigation system, the position and orientation of the surgical instrument 3 b relative to the pre-operative plan and the patient structure may be tracked in real-time, such as illustrated in FIG. 1c , wherein the position and orientation of a virtual representation of the surgical instrument is displayed in relation to the virtual structure in the preoperative plan in the same relationship as the surgical instrument 3 b to the patient structure in real-time”, Para [0023] – “a navigation system comprising at least one tracker attachable to an instrument to be tracked, and a localizer for tracking at least one of position and orientation of said at least one tracker.”, therefore the tracker is interpreted as the tracking node and as shown above in Fig. 5d the device is being tracked in an anatomical region), wherein the at least one controller is configured to:
generate a plurality of spatial images illustrative of the anatomical region in an image space (Fig. 5d shows a plurality of spatial images 51b, 51c, and 51d illustrative of the anatomical region in an image space);
	As cited above Pettersson discloses a plurality of spatial images conversely Pettersson does not teach register the at least one position tracker to each […] image of the plurality of […] images based on position tracking data informative of a location and an orientation of the at least one position tracker within the anatomical region in the image space; 
ascertain a location and an orientation of the tracking node of the interventional device relative to each registered […] image; and  
autonomously select the tracking image for display as a registered […] image that includes the location and a desired viewing angle of the orientation of the tracking node of the interventional device.
	 However Duindam discloses register the at least one position tracker to each […] image of the plurality of […] images based on position tracking data informative of a location and an orientation of the at least one position tracker within the anatomical region in the image space (Para [0039] – “In some embodiments, display system 110 may display a virtual navigational image in which the actual location of medical instrument 104 is registered with preoperative or concurrent images to present the physician O with a virtual image of medical instrument 104 within the surgical site from an external viewpoint.”); 
ascertain a location and an orientation of the tracking node of the interventional device relative to each registered […] image (Para [0040] – “In some embodiments, tracking system 230 may optionally and/or additionally track distal end 218 using a position sensor system 220”, the position sensor is interpreted as the tracking node, Fig. 13 shows virtual images 1370 and 1380 in which the location and orientation of the sensor of the interventional device can be ascertained as the distal end of the interventional device is shown, as cited above Duindam discloses that the virtual images consist of the location of an instrument registered with an preoperative or concurrent image); and  
autonomously select the tracking image for display as a registered […] image that includes the location and a desired viewing angle of the orientation of the tracking node of the interventional device (Para [0061] – “According to some embodiments, windows 410-480 may display image data, sensor data, indicators, control modes, and/or any combination thereof. In some examples, image data may include pre-operative or intra-operative image data. Image data may be presented as two-dimensional, three-dimensional, or four-dimensional (including e.g., time based or velocity based information) live image”, Para [0074] – “In some examples, the perspectives of virtual global view windows 470 and 480 .
The disclosure of Duindam is an analogous art considering it is in the field of a display showing the position and orientation of an interventional device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the image selection of Duindam to achieve the same results. One would have motivation to combine because “it would be advantageous to provide a graphical user interface that supports intuitive control and management of flexible and/or steerable elongate devices, such as steerable catheters, that are suitable for use during minimally invasive medical techniques” (Duindam - Para [0004]).
Regarding Claim 2, Pettersson and Duindam disclose all the elements of the claimed invention as cited in Claim 1.
Pettersson further discloses wherein the at least one controller (Para [0046] – “The display 4 and surgical navigation system may be connected to and implemented by a computer 5 for processing data from the navigation system”, therefore the computer is interpreted as the controller) is further configured to control the real-time display on the monitor of an axial directional view of the tracking image as a function of the location of the tracking node of the interventional device relative to the image space as indicated by the position tracking data (Para [0077] discloses – “The split window comprises separate parts 51 a, 51 b, 51 c, 51 d. Multiple virtual representations of the surgical instrument 52 are generated relative multiple virtual representations of the pre-operative plan depending on the tracking data…The multiple virtual representations of the pre-operative plan are updated based on the position axial or transverse representation of the pre-operative plan is provided in a second part 51 b of the split window 50”).
Regarding Claim 3, Pettersson and Duindam disclose all the elements of the claimed invention as cited in Claim 1.
Pettersson further discloses wherein the at least one controller (Para [0046] – “The display 4 and surgical navigation system may be connected to and implemented by a computer 5 for processing data from the navigation system”, therefore the computer is interpreted as the display controller) is further configured to control the real-time display on the monitor of a non-axial directional view of the tracking image as a function of the location and the orientation of the tracking node of the interventional device relative to the image space as indicated by the position tracking data (Para [0077] discloses – “The split window comprises separate parts 51 a, 51 b, 51 c, 51 d. Multiple virtual representations of the surgical instrument 52 are generated relative multiple virtual representations of the pre-operative plan depending on the tracking data…The multiple virtual representations of the pre-operative plan are updated based on the position and orientation of the instrument, i.e. they are dependent on the tracking data. Different aspects of the pre-operative plan may be displayed in the separate parts 51 a, 51 .
Regarding Claim 6, Pettersson and Duindam disclose all the elements of the claimed invention as cited in Claim 1.
Pettersson further discloses wherein the at least one controller is further configured to control a real-time display of at least one spatial image of the plurality of spatial images adjacent the tracking image (Fig. 5d reproduced above shows the display with the split windows where window 51a is interpreted as the tracking image and as shown in Fig. 5d it is adjacent to the spatial images 51b and 51c, Para [0090] – “Grey value data may be continuously updated in the first part 51 a of the split window 50 relative the 3D representation as well as in the second part 51 b of the split window 50”, therefore the spatial image is updated in real-time along with the adjacent tracking image).
Regarding Claim 16, Pettersson discloses A method for an tracking an interventional device (Para [0001] – “the invention relates to a method and a system in a surgical navigation system, according to which virtual representations of a pre-operative plan is generated relative a virtual representation of a surgical instrument in multiple parts of a split window depending on tracked position and orientation of the surgical instrument”, Para [0077] – “Different aspects of the pre-including an integration of at least one position tracker and at least one interventional tool in an anatomical region (Para [0023] – “a navigation system comprising at least one tracker attachable to an instrument to be tracked, and a localizer for tracking at least one of position and orientation of said at least one tracker.”, the instrument is interpreted as the interventional tool, under broadest reasonable interpretation an interventional tool is a tool used in an intervention additionally the current application broadly defines the interventional tool in Para [0025] as “the term “interventional tool” is to be broadly interpreted as known in the art of the present disclosure including interventional tools known prior to and conceived after the present disclosure. Examples of an interventional tool include, but are not limited to, vascular interventional tools (e.g., guidewires, catheters, stents sheaths, balloons, atherectomy catheters, IVUS imaging probes, deployment systems, etc.), endoluminal interventional tools (e.g., endoscopes, bronchoscopes, etc.) and orthopedic interventional tools (e.g., k-wires and screwdrivers)”, therefore the surgical instrument (52) being tracked reproduced above in Fig. 5d is an interventional tool and is in an anatomic region as shown in Fig. 5d), the method comprising:
generating a plurality of spatial images illustrative of the anatomical region in an image space (Fig. 5d shows a plurality of spatial images 51b, 51c, and 51d illustrative of the anatomical region in an image space);
controlling a real-time display on a monitor of a tracking image illustrative of a navigation of a tracking node of the interventional device within the anatomical region (Para [0141] – “The computer systems may also be coupled to a display, such as a CRT or LCD monitor”, Para [0046] – “Utilizing the components of the surgical navigation system, the position and orientation of the surgical instrument 3 b relative to the pre-operative plan and the patient structure may be tracked in real-time, such as illustrated in FIG. 1c , wherein the position and orientation of a virtual representation of the surgical , 
As cited above Pettersson discloses a plurality of spatial images conversely Pettersson does not teach registering the at least one position tracker to each […] image of the plurality of […] images based on position tracking data informative of a location and an orientation of the at least one position tracker within the anatomical region; 
ascertaining a location and an orientation of a tracking node of the interventional device relative to each registered […] image; and  
autonomously selecting a tracking image for display as a registered […] image that includes the location and a desired viewing angle of the orientation of the tracking node of the interventional device.
	 However Duindam discloses registering the at least one position tracker to each […] image of the plurality of […] images based on position tracking data informative of a location and an orientation of the at least one position tracker within the anatomical region (Para [0039] – “In some embodiments, display system 110 may display a virtual navigational image in which the actual location of medical instrument 104 is registered with preoperative or concurrent images to present the physician O with a virtual image of medical instrument 104 within the surgical site from an external viewpoint.”); 
ascertaining a location and an orientation of the tracking node of the interventional device relative to each registered […] image (Para [0040] – “In some embodiments, tracking system 230 may optionally and/or additionally track distal end 218 using a position sensor system 220”, the position sensor is interpreted as the tracking node, Fig. 13 shows virtual images 1370 and 1380 in which the ; and  
autonomously selecting the tracking image for display as a registered […] image that includes the location and a desired viewing angle of the orientation of the tracking node of the interventional device (Para [0061] – “According to some embodiments, windows 410-480 may display image data, sensor data, indicators, control modes, and/or any combination thereof. In some examples, image data may include pre-operative or intra-operative image data. Image data may be presented as two-dimensional, three-dimensional, or four-dimensional (including e.g., time based or velocity based information) live image”, Para [0074] – “In some examples, the perspectives of virtual global view windows 470 and 480 may be selected manually and/or automatically…In some examples, one of the perspectives may be automatically selected such that a needle extending from the elongate device appears in-plane.”, because the image data may be presented as two-dimensional a specific image would be selected to show a selected perspective, as cited above Duindam discloses that the virtual images consist of the location of an instrument registered with an preoperative or concurrent image).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the image selection of Duindam to achieve the same results. One would have motivation to combine because “it would be advantageous to provide a graphical user interface that supports intuitive control and management of flexible and/or steerable elongate devices, such as steerable catheters, that are suitable for use during minimally invasive medical techniques” (Duindam - Para [0004]).
Regarding Claim 17, Pettersson and Duindam disclose all the elements of the claimed invention as cited in Claim 16.
wherein the real-time display on the monitor includes an axial directional view of the tracking image as a function of the location of the tracking node of the interventional device relative to the image space as indicated by the position tracking data (Para [0077] discloses – “The split window comprises separate parts 51 a, 51 b, 51 c, 51 d. Multiple virtual representations of the surgical instrument 52 are generated relative multiple virtual representations of the pre-operative plan depending on the tracking data…The multiple virtual representations of the pre-operative plan are updated based on the position and orientation of the instrument, i.e. they are dependent on the tracking data. Different aspects of the pre-operative plan may be displayed in the separate parts 51 a, 51 b, 51 c, 51 d depending on the position and orientation of the instrument relative the patient anatomy.”, therefore the tracking images updated in real-time based on the position and orientation of the instrument, Para [0023] – “a navigation system comprising at least one tracker attachable to an instrument to be tracked, and a localizer for tracking at least one of position and orientation of said at least one tracker.”, therefore the tracker is interpreted as the tracking node to provide the tracking data, Fig. 5d reproduced above shows three planes tracking the position and orientation of the device including a view in the axial direction, Para [0083] – “As is illustrated in FIG. 5b , a 3D representation of the pre-operative plan is provided in a first part 51 a of the split window 50, an axial or transverse representation of the pre-operative plan is provided in a second part 51 b of the split window 50”).
Regarding Claim 18, Pettersson and Duindam disclose all the elements of the claimed invention as cited in Claim 16.
Pettersson further discloses wherein the real-time display on the monitor includes a non-axial directional view of the tracking image as a function of the location and the orientation of the tracking node of the interventional device relative to the image space as indicated by the position tracking data (Para [0077] discloses – “The split window comprises separate parts 51 a, 51 b, 51 c, 51 d. Multiple .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US 20190290366 A1) and Duindam (US 20200078103 A1) as applied to claim 1 above, and further in view of Kehat (US 20160000517 A1).
Regarding Claim 4, Pettersson and Duindam disclose all the elements of the claimed invention as cited in Claim 1.
As cited above Pettersson discloses the at least one controller conversely Pettersson does not teach wherein the at least one controller is further configured to control a display of a zoomed-in image of the tracking node of the interventional device as illustrated within the tracking image.
However Kehat discloses wherein the at least one controller is further configured to control a display of a zoomed-in image of the tracking node of the interventional device as illustrated within the tracking image (Para [0043] – “The 3D map window 410 displays a 3D map 415 of the lung and a current position indicator 417 indicating a current position of the sensor 143 of the LG 145 of the catheter 142, As the sensor 143 navigates the lung toward a target, the current position indicator 417 moves in the 3D map 415 to a position that corresponds to the actual position of the sensor 143 in the lung”, therefore the 3D map is a tracking image, Para [0046] – “the 3D map 415 may be automatically panned or zoomed to clearly show the position of the current position indicator 417”, the position indicator is interpreted as the tracking node, Para [0012] – “Each of the axial, coronal, and sagittal images is controlled by a control which includes zooming and panning.).
The disclosure of Kehat is an analogous art considering it is in the field of a position tracking driven display.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the zooming of a display of Kehat to achieve the same results. One would have motivation to combine because “the display automatically orients the 3D map to show a current position of the position sensor in the 3D map with sufficient clarity” (Kehat - Para [0016]), therefore the automatic orientation [zooming] provides clarity of the position of the position sensor.
Regarding Claim 5, Pettersson and Duindam disclose all the elements of the claimed invention as cited in Claim 1.
As cited above Pettersson discloses the at least one controller conversely Pettersson does not teach wherein the at least one controller is further configured to control a display of a zoomed-in image of a non-tracking node of the interventional device relative to the tracking image as indicated by the position tracking data.
However Kehat discloses wherein the at least one controller is further configured to control a display of a zoomed-in image of a non-tracking node of the interventional device relative to the tracking image as indicated by the position tracking data (Para [0068] – “wherein the display controller is further configured to control a display of a zoomed-in image of a non-tracking node of the interventional device relative to the tracking image as indicated by the position tracking data…Images displayed on the display screen may include targets, pathways, waypoints, biopsy markers, organs, or medical instruments.”, therefore the images may be zoomed in on a pathway of the device therefore zooming in on a non-tracking node, Additionally Para [0046] – “the 3D map 415 may be automatically panned or zoomed to clearly show the position of the current position indicator 417”, under broadest reasonable interpretation “non-tracking node” can be any portion of the device therefore because the device of Kehat is a catheter as shown below by zooming in on the position indicator other portions of the catheter may be shown for example in the right image of Fig. 4B).

    PNG
    media_image2.png
    485
    685
    media_image2.png
    Greyscale

.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US 20190290366A1) and Duindam (US 2020 \0078103 A1) as applied to claims 1 and 16 above, and further in view of Chan (US 20130216025 A1).
Regarding Claim 7, Pettersson and Duindam disclose all the elements of the claimed invention as cited in Claim 1.
As cited above Pettersson discloses the at least one controller (Para [0046] – “The display 4 and surgical navigation system may be connected to and implemented by a computer 5 for processing data from the navigation system”, therefore the computer is interpreted as the controller) conversely Pettersson does not teach an imaging system configured to generate an interventional image of the anatomical region; 
wherein the at least one controller is further configured to control a positioning of the imaging system relative to the anatomical region; and 
wherein the at least one controller derives the positioning of the imaging system relative to the anatomical region from the location of the tracking node of the interventional device relative to the image space.
However, Chan discloses an imaging system configured to generate an interventional image of the anatomical region (Fig. 2 reproduced below shows an imaging system (202) along with the region being scanned which includes an interventional device in an anatomical region);

    PNG
    media_image3.png
    575
    673
    media_image3.png
    Greyscale

wherein the at least one controller is further configured to control a positioning of the imaging system relative to the anatomical region (Para [0052] – “In block 512, an imaging device or devices are adjusted to image the subject in accordance with the control signals… The imaging device may be adjusted by modifying a position of the subject, a position of an X-ray source, an exposure time, etc. in block 514.”); and 
wherein the at least one controller derives the positioning of the imaging system relative to the anatomical region from the location of the tracking node of the interventional device relative to the image space (Para [0052] – “In block 512, an imaging device or devices are adjusted to image the subject in accordance with the control signals… The imaging device may be adjusted by modifying a position of the subject, a position of an X-ray source, an exposure time, etc. in block 514.”, Para[0051] – “In one embodiment, in block 506, a control signal is generated to acquire an image based upon at least one of: movement of the interventional device, movement of the interventional device beyond a threshold amount and a type of motion of the interventional device”, therefore the control signals used to determine adjustment of the imaging system are based on movement/motion of the interventional .
The disclosure of Chan is an analogous art considering it in the field of a position tracking of an interventional device
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the positioning of the imaging system of Chan to achieve the same results. One would have motivation to combine because “these adjustments automatically ensure that the coronary vessel and guidewire are maintained in a minimally foreshortened view as a coronary intervention is being performed” (Chan - Para [0018]).
Regarding Claim 20, Pettersson and Duindam disclose all the elements of the claimed invention as cited in Claim 16.
Conversely Pettersson does not teach controlling a positioning of an imaging system relative to the anatomical region, the imaging system operable for generating an interventional image of the anatomical region; and
deriving the positioning of the imaging system relative to the anatomical region from the position of the tracking node of the interventional device relative to the image space as indicated by the position tracking data.
However, Chan discloses controlling a positioning of an imaging system relative to the anatomical region (Para [0052] – “In block 512, an imaging device or devices are adjusted to image the subject in accordance with the control signals… The imaging device may be adjusted by modifying a position of an X-ray source, an exposure time, etc. in block 514.”), the imaging system operable for generating an interventional image of the anatomical region (Fig. 2 reproduced above shows an imaging system (202) along with the region being scanned which includes an interventional device in an anatomical region); and
deriving the positioning of the imaging system relative to the anatomical region from the position of the tracking node of the interventional device relative to the image space as indicated by the position tracking data (Para [0052] – “In block 512, an imaging device or devices are adjusted to image the subject in accordance with the control signals… The imaging device may be adjusted by modifying a position of the subject, a position of an X-ray source, an exposure time, etc. in block 514.”, Para[0051] – “In one embodiment, in block 506, a control signal is generated to acquire an image based upon at least one of: movement of the interventional device, movement of the interventional device beyond a threshold amount and a type of motion of the interventional device”, therefore the control signals used to determine adjustment of the imaging system are based on movement/motion of the interventional device, additionally Para [0018] – “in one embodiment, in interventional X-ray systems, a tracked interventional device, such as a coronary guidewire inserted into the vascular system, provides live shape/position/orientation data about a tip segment and thus permits automated table adjustments (panning/height) or C-arm gantry angulations to keep the segment optimally visualized within the X-ray field-of-view”, therefore the position of the imaging device changes based on the tracking data so that the tracking node of the device remains visualized within the field-of-view).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the positioning of the imaging system of Chan to achieve the same results. One would have motivation to combine because “these adjustments automatically ensure that the coronary vessel and guidewire are maintained in a minimally foreshortened view as a coronary intervention is being performed” (Chan - Para [0018]).
Claims 8-10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US 20190290366A1) and further in view of Duindam (US 20200078103 A1) and West (US 20140276002 A1).
Regarding Claim 8, Pettersson discloses A position tracker driven display system (Para [0001] – “the invention relates to a method and a system in a surgical navigation system, according to which virtual representations of a pre-operative plan is generated relative a virtual representation of a surgical instrument in multiple parts of a split window depending on tracked position and orientation of the surgical instrument”, Para [0077] – “Different aspects of the pre-operative plan may be displayed in the separate parts 51 a, 51 b, 51 c, 51 d depending on the position and orientation of the instrument relative the patient anatomy.”), further comprising:
an interventional device including at least one position tracker integrated with at least one interventional tool (Para [0023] – “a navigation system comprising at least one tracker attachable to an instrument to be tracked, and a localizer for tracking at least one of position and orientation of said at least one tracker.”, the instrument is interpreted as the interventional tool, under broadest reasonable interpretation an interventional tool is a tool used in an intervention additionally the current application broadly defines the interventional tool in Para [0025] as “the term “interventional tool” is to be broadly interpreted as known in the art of the present disclosure including interventional tools known prior to and conceived after the present disclosure. Examples of an interventional tool include, but are not limited to, vascular interventional tools (e.g., guidewires, catheters, stents sheaths, balloons, atherectomy catheters, IVUS imaging probes, deployment systems, etc.), endoluminal interventional tools (e.g., endoscopes, bronchoscopes, etc.) and orthopedic interventional tools (e.g., k-wires and screwdrivers)”, therefore the surgical instrument (52) being tracked shown above in Fig. 5d is an interventional tool);
a monitor (Para [0141] – “The computer systems may also be coupled to a display, such as a CRT or LCD monitor”); and
a at least one controller (Para [0046] – “The display 4 and surgical navigation system may be connected to and implemented by a computer 5 for processing data from the navigation system”, therefore the computer is interpreted as the controller) for controlling a real-time display on the monitor of a tracking image illustrative of a navigation of a tracking node of the interventional device within an anatomical region (Para [0046] – “Utilizing the components of the surgical navigation system, the position and orientation of the surgical instrument 3 b relative to the pre-operative plan and the patient structure may be tracked in real-time, such as illustrated in FIG. 1c , wherein the position and orientation of a virtual representation of the surgical instrument is displayed in relation to the virtual structure in the preoperative plan in the same relationship as the surgical instrument 3 b to the patient structure in real-time”, Para [0023] – “a navigation system comprising at least one tracker attachable to an instrument to be tracked, and a localizer for tracking at least one of position and orientation of said at least one tracker.”, therefore the tracker is interpreted as the tracking node and as shown above in Fig. 5d the device is being tracked in an anatomical region), wherein the at least one controller is configured to;
generate a plurality of spatial images illustrative of the anatomical region in an image space (Fig. 5d shows a plurality of spatial images 51b, 51c, and 51d illustrative of the anatomical region in an image space);
As cited above Pettersson discloses a plurality of spatial images conversely Pettersson does not teach register the at least one position tracker to each […] image of the plurality of […] images via individual registration matrices, respectively, based on position tracking data informative of a location and an orientation of the at least one position tracker within the anatomical region in the image space; 
ascertain a location and an orientation of the tracking node of the interventional device relative to each registered […] image; and  
autonomously select the tracking image for display as a registered […] image that includes the location and a desired viewing angle of the orientation of the tracking node of the interventional device.
	 However Duindam discloses register the at least one position tracker to each […] image of the plurality of […] images […], respectively, based on position tracking data informative of a location and an orientation of the at least one position tracker within the anatomical region in the image space (Para [0039] – “In some embodiments, display system 110 may display a virtual navigational image in which the actual location of medical instrument 104 is registered with preoperative or concurrent images to present the physician O with a virtual image of medical instrument 104 within the surgical site from an external viewpoint.”); 
ascertain a location and an orientation of the tracking node of the interventional device relative to each registered […] image (Para [0040] – “In some embodiments, tracking system 230 may optionally and/or additionally track distal end 218 using a position sensor system 220”, the position sensor is interpreted as the tracking node, Fig. 13 shows virtual images 1370 and 1380 in which the location and orientation of the sensor of the interventional device can be ascertained as the distal end of the interventional device is shown); and  
autonomously select the tracking image for display as a registered […] image that includes the location and a desired viewing angle of the orientation of the tracking node of the interventional device (Para [0061] – “According to some embodiments, windows 410-480 may display image data, sensor data, indicators, control modes, and/or any combination thereof. In some examples, image data may include pre-operative or intra-operative image data. Image data may be presented as two-dimensional, three-dimensional, or four-dimensional (including e.g., time based or velocity based information) live image”, Para [0074] – “In some examples, the perspectives of virtual global view windows 470 and 480 .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the image selection of Duindam to achieve the same results. One would have motivation to combine because “it would be advantageous to provide a graphical user interface that supports intuitive control and management of flexible and/or steerable elongate devices, such as steerable catheters, that are suitable for use during minimally invasive medical techniques” (Duindam - Para [0004]).
As cited above Pettersson discloses a plurality of spatial images and Duindam discloses registering the at least one position tracker to each image of the plurality of images based on position tracking data conversely Pettersson and Duindam do not teach register the at least one position tracker to each […] image of the plurality of […] images via individual registration matrices
However West discloses register the at least one position tracker to each […] image of the plurality of […] images via individual registration matrices (Para [0034] – “the registration matrix 18 can recompute the registration matrix to provide a corresponding transformation for each frame of tracking data to convert the position and orientation of a predetermined location on the object being tracked (e.g., at each sensor location) into the registered tracking data 14 that is in the same coordinate system as the anatomical model 20”)
The disclosure of West is an analogous art considering it is in the field of a display showing the position and orientation of an interventional device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the registration of West to achieve 
Regarding Claim 9, Pettersson, Duindam, and West disclose all the elements of the claimed invention as cited in Claim 8.
Pettersson further discloses wherein the at least one controller (Para [0046] – “The display 4 and surgical navigation system may be connected to and implemented by a computer 5 for processing data from the navigation system”, therefore the computer is interpreted as the controller) is further configured to control the real-time display on the monitor of an axial directional view of the tracking image as a function of the location of the tracking node of the interventional device relative to the image space as indicated by the position tracking data (Para [0077] discloses – “The split window comprises separate parts 51 a, 51 b, 51 c, 51 d. Multiple virtual representations of the surgical instrument 52 are generated relative multiple virtual representations of the pre-operative plan depending on the tracking data…The multiple virtual representations of the pre-operative plan are updated based on the position and orientation of the instrument, i.e. they are dependent on the tracking data. Different aspects of the pre-operative plan may be displayed in the separate parts 51 a, 51 b, 51 c, 51 d depending on the position and orientation of the instrument relative the patient anatomy”, therefore the tracking images updated in real-time based on the position and orientation of the instrument, Para [0023] – “a navigation system comprising at least one tracker attachable to an instrument to be tracked, and a localizer for tracking at least one of position and orientation of said at least one tracker.”, therefore the tracker is interpreted as the tracking node to provide the tracking data, Fig. 5d reproduced above shows three planes tracking the position and orientation of the device including a view in the axial direction, Para [0083] – “As is illustrated in FIG. 5b , a 3D representation of the pre-operative plan is provided in a axial or transverse representation of the pre-operative plan is provided in a second part 51 b of the split window 50”).
Regarding Claim 10, Pettersson, Duindam, and West disclose all the elements of the claimed invention as cited in Claim 8.
Pettersson further discloses wherein the at least one controller (Para [0046] – “The display 4 and surgical navigation system may be connected to and implemented by a computer 5 for processing data from the navigation system”, therefore the computer is interpreted as the controller) is further configured to control the real-time display on the monitor of a non-axial directional view of the tracking image as a function of the location and the orientation of the tracking node of the interventional device relative to the image space as indicated by the position tracking data (Para [0077] discloses – “The split window comprises separate parts 51 a, 51 b, 51 c, 51 d. Multiple virtual representations of the surgical instrument 52 are generated relative multiple virtual representations of the pre-operative plan depending on the tracking data…The multiple virtual representations of the pre-operative plan are updated based on the position and orientation of the instrument, i.e. they are dependent on the tracking data. Different aspects of the pre-operative plan may be displayed in the separate parts 51 a, 51 b, 51 c, 51 d depending on the position and orientation of the instrument relative the patient anatomy”, therefore the tracking images updated in real-time based on the position and orientation of the instrument, Para [0023] – “a navigation system comprising at least one tracker attachable to an instrument to be tracked, and a localizer for tracking at least one of position and orientation of said at least one tracker.”, therefore the tracker is interpreted as the tracking node to provide the tracking data, Fig. 5d reproduced above shows three planes tracking the position and orientation of the device including two views in a non-axial direction, Para [0083] – “a sagittal representation is provided in a third part 51 c of the split window 50 providing a sagittal viewing orientation or display plane 56 b, and a .
Regarding Claim 13, Pettersson, Duindam, and West disclose all the elements of the claimed invention as cited in Claim 8.
Pettersson further discloses wherein the at least one controller is further configured to control a real-time display of at least one spatial image of the plurality of spatial images adjacent the tracking image (Fig. 5d reproduced above shows the display with the split windows where window 51a is interpreted as the tracking image and as shown in Fig. 5d it is adjacent to the spatial images 51b and 51c, Para [0090] – “Grey value data may be continuously updated in the first part 51 a of the split window 50 relative the 3D representation as well as in the second part 51 b of the split window 50”, therefore the spatial image is updated in real-time along with the adjacent tracking image 51b).
Regarding Claim 15, Pettersson, Duindam, and West disclose all the elements of the claimed invention as cited in Claim 8.
Conversely Pettersson does not teach wherein the at least one position tracker includes an optical shape sensor, an electromagnetic sensor or an insitu sensor.
However, Duindam discloses wherein the at least one position tracker includes an optical shape sensor, an electromagnetic sensor or an insitu sensor (Para [0041] – “sub-systems may include a position/location sensor system (e.g., an electromagnetic (EM) sensor system); a shape sensor system”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the sensor of Duindam to achieve the same results. One would have motivation to combine because they allow one to determine “the position, orientation, speed, velocity, pose, and/or shape of a distal end and/or of one or more segments along a flexible body that may make up medical instrument 104” (Duindam - Para [0041]).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US 20190290366A1), Duindam (US 20200078103 A1), and West (US 20140276002 A1) as applied to claim 8 above, and further in view of Kehat (US 20160000517 A1).
Regarding Claim 11, Pettersson, Duindam, and West disclose all the elements of the claimed invention as cited in Claim 8.
As cited above Pettersson discloses the at least one controller conversely Pettersson does not teach wherein the at least one controller is further configured to control a display of a zoomed-in image of the tracking node of the interventional device as illustrated within the tracking image.
However Kehat discloses wherein the at least one controller is further configured to control a display of a zoomed-in image of the tracking node of the interventional device as illustrated within the tracking image (Para [0043] – “The 3D map window 410 displays a 3D map 415 of the lung and a current position indicator 417 indicating a current position of the sensor 143 of the LG 145 of the catheter 142, As the sensor 143 navigates the lung toward a target, the current position indicator 417 moves in the 3D map 415 to a position that corresponds to the actual position of the sensor 143 in the lung”, therefore the 3D map is a tracking image, Para [0046] – “the 3D map 415 may be automatically panned or zoomed to clearly show the position of the current position indicator 417” the position indicator is interpreted as the tracking node, Para [0012] – “Each of the axial, coronal, and sagittal images is controlled by a control which includes zooming and panning.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the zooming of a display of Kehat to achieve the same results. One would have motivation to combine because “the display automatically orients the 3D map to show a current position of the position sensor in the 3D map with sufficient clarity” (Kehat - Para [0016]), therefore the automatic orientation [zooming] provides clarity of the position of the position sensor.
Regarding Claim 12, Pettersson, Duindam, and West disclose all the elements of the claimed invention as cited in Claim 8.
As cited above Pettersson discloses the at least one controller conversely Pettersson does not teach wherein the display controller is further configured to control a display of a zoomed-in image of a non-tracking node of the interventional device relative to the tracking image as indicated by the position tracking data.
However Kehat discloses wherein the at least one controller is further configured to control a display of a zoomed-in image of a non-tracking node of the interventional device relative to the tracking image as indicated by the position tracking data (Para [0068] – “wherein the display controller is further configured to control a display of a zoomed-in image of a non-tracking node of the interventional device relative to the tracking image as indicated by the position tracking data…Images displayed on the display screen may include targets, pathways, waypoints, biopsy markers, organs, or medical instruments.”, therefore the images may be zoomed in on a pathway of the device therefore zooming in on a non-tracking node, Additionally Para [0046] – “the 3D map 415 may be automatically panned or zoomed to clearly show the position of the current position indicator 417”, under broadest reasonable interpretation “non-tracking node” can be any portion of the device therefore because the device of Kehat is a catheter as shown above by zooming in on the position indicator other portions of the catheter may be shown for example in the right image of Fig. 4B reproduced above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the zooming of a display of Kehat to achieve the same results. One would have motivation to combine because “promotes ease of use of the display systems” (Kehat - Para [0024]), a zooming feature also provides clarity of the position being zoomed as commonly known.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US 20190290366A1), Duindam (US 20200078103 A1), and West (US 20140276002 A1) as applied to claim 8 above, and further in view of Chan (US 20130216025A1).
Regarding Claim 14, Pettersson, Duindam, and West disclose all the elements of the claimed invention as cited in Claim 8.
As cited above Pettersson discloses the at least one controller (Para [0046] – “The display 4 and surgical navigation system may be connected to and implemented by a computer 5 for processing data from the navigation system”, therefore the computer is interpreted as the controller) conversely Pettersson does not teach an imaging system configured to generate an interventional image of the anatomical region; 
wherein the at least one controller is configured to control a positioning of the imaging system relative to the anatomical region; and 
wherein the at least one controller derives the positioning of the imaging system relative to the anatomical region from the location of the tracking node of the interventional device relative to the image space as indicated by the position tracking data.
However, Chan discloses an imaging configured to generate an interventional image of the anatomical region (Fig. 2 reproduced above shows an imaging system (202) along with the region being scanned which includes an interventional device in an anatomical region); 
wherein the at least one controller is configured to control a positioning of the imaging system relative to the anatomical region (Para [0052] – “In block 512, an imaging device or devices are adjusted to image the subject in accordance with the control signals… The imaging device may be adjusted by modifying a position of the subject, a position of an X-ray source, an exposure time, etc. in block 514.”); and 
wherein the at least one controller derives the positioning of the imaging system relative to the anatomical region from the location of the tracking node of the interventional device relative to the image space as indicated by the position tracking data (Para [0052] – “In block 512, an imaging device or devices are adjusted to image the subject in accordance with the control signals… The imaging device may be adjusted by modifying a position of the subject, a position of an X-ray source, an exposure time, etc. in block 514.”, Para[0051] – “In one embodiment, in block 506, a control signal is generated to acquire an image based upon at least one of: movement of the interventional device, movement of the interventional device beyond a threshold amount and a type of motion of the interventional device”, therefore the control signals used to determine adjustment of the imaging system are based on movement/motion of the interventional device, additionally Para [0018] – “in one embodiment, in interventional X-ray systems, a tracked interventional device, such as a coronary guidewire inserted into the vascular system, provides live shape/position/orientation data about a tip segment and thus permits automated table adjustments (panning/height) or C-arm gantry angulations to keep the segment optimally visualized within the X-ray field-of-view”, therefore the position of the imaging device changes based on the tracking data so that the tracking node of the device remains visualized within the field-of-view).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the positioning of the imaging system adjustments automatically ensure that the coronary vessel and guidewire are maintained in a minimally foreshortened view as a coronary intervention is being performed” (Chan - Para [0018]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US 20190290366A1) and Duindam (US 20200078103 A1) as applied to claim 16 above, and further in view of Kehat (US 20160000517 A1) and Krimsky (US 20170348067 A1).
Regarding Claim 19, Pettersson, and Duindam disclose all the elements of the claimed invention as cited in Claim 16.
Conversely Pettersson does not teach controlling a display of a zoomed-in image of the tracking node of the interventional device as illustrated within the tracking image; and 
controlling a display of a zoomed-in image of a non-tracking node of the interventional device relative to the tracking image as indicated by the position tracking data.
However Kehat discloses controlling a display of a zoomed-in image of the tracking node of the interventional device as illustrated within the tracking image (Para [0043] – “The 3D map window 410 displays a 3D map 415 of the lung and a current position indicator 417 indicating a current position of the sensor 143 of the LG 145 of the catheter 142, As the sensor 143 navigates the lung toward a target, the current position indicator 417 moves in the 3D map 415 to a position that corresponds to the actual position of the sensor 143 in the lung”, therefore the 3D map is a tracking image, Para [0046] – “the 3D map 415 may be automatically panned or zoomed to clearly show the position of the current position indicator 417”, the 3D map is automatically zoomed therefore the display controller configured to control the display is intuitive, the position indicator is interpreted as the tracking node); and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the zooming of a display of Kehat to achieve the same results. One would have motivation to combine because “the display automatically orients the 3D map to show a current position of the position sensor in the 3D map with sufficient clarity” (Kehat - Para [0016]), therefore the automatic orientation [zooming] provides clarity of the position of the position sensor.
Conversely Pettersson, Duindam, and Kehat do not teach controlling a display of a zoomed-in image of a non-tracking node of the interventional device relative to the tracking image as indicated by the position tracking data.
controlling a display of a zoomed-in image of a non-tracking node of the interventional device relative to the tracking image as indicated by the position tracking data (Para [0054] – “User interface 400 shows the EWC 96 and EM sensor 94 within airway tree 404, during the navigation along pathway 408. The clinician may zoom in and out of one or more areas of interest within the lungs via a control function”, therefore any portion of the interventional device (EWC) that does not include the EM sensor can be zoomed and therefor the display can be controlled to display to display a zoomed-in image of a non-tracking node).
The disclosure of Krimsky is an analogous art considering it in the field of displaying a position of an interventional device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pettersson to incorporate the zooming of a display of Krimsky to achieve the same results. One would have motivation to combine because “if a clinician desires to view a particular section of the patient's airways, the clinician may view the 3D model represented in a 3D rendering and rotate and/or zoom in and/or pan in on the particular section” (Krimsky - Para [0016]), therefore it allows the clinician to focus on a particular section.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./              Examiner, Art Unit 3793                                                                                                                                                                                          /JASON M IP/Primary Examiner, Art Unit 3793